  Exhibit 10.20

 
THIS PROMISSORY NOTE (THE “SECURITIES”) HAS NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER THE
SECURITIES LAWS OF APPLICABLE STATES. THE SECURITIES ARE SUBJECT TO RESTRICTIONS
ON TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS
PERMITTED UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS,
PURSUANT TO REGISTRATION UNDER SUCH LAWS OR AN EXEMPTION FROM SUCH REGISTRATION
REQUIREMENT. INVESTORS SHOULD BE AWARE THAT THEY MAY BE REQUIRED TO BEAR THE
FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME. THE ISSUER
OF THIS PROMISSORY NOTE MAY REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE
SATISFACTORY TO THE ISSUER TO THE EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS
IN COMPLIANCE WITH THE SECURITIES ACT AND ALL APPLICABLE STATE SECURITIES LAWS.
 
 
Principal Amount:
$100,000                                                                                                 
Issue Date: September 5, 2018 Actual Amount of Purchase Price: $100,000.00
 
 
BLOCKCHAIN INDUSTRIES, INC. PROMISSORY NOTE
 
 
 
1. Principal. Blockchain Industries, Inc., a Nevada corporation (the “Company”),
for value received, hereby promises to pay to the order of Ian Molendyk
(including its permitted assigns and successors, the “Holder”), in lawful money
of the United States of America at the address for notices to Holder set forth
below, the principal amount of $100,000.00, (the “Principal Amount”), and to pay
a one time charge of interest on the Principal Amount hereof at the rate of ten
percent (10%) of the Principal Amount (the “Interest Rate”) due and payable on
September 18, 2018 (the “Maturity Date”).
 
 
2. Interest and Maturity. The Company promises to pay the Principal Amount and
Interest Rate on the Maturity Date. Unless prepaid earlier as set forth below,
all unpaid principal and unpaid accrued interest on this Note shall be due and
payable on the Maturity Date.
 
 
3. Prepayment. This Note may be prepaid, in whole or in part, without the prior
approval of the Holder. If the Company desires to prepay this Note, then the
Company shall provide the Holder five (5) days prior notice of the amount of the
prepayment. Any prepayment of this Note hereunder shall be without penalty and
will be credited first against accrued interest and then principal. Upon payment
in full of the amount of all principal and interest payable hereunder, this Note
shall be surrendered to the Company for cancellation.
 
 
4. Notices. Any notice, other communication or payment required or permitted
hereunder shall be given in writing and shall be deemed effectively given as
provided in the Subscription Agreement.
 
 
5. Defaults and Remedies.
 

 
 
5.1 Events of Default. An “Event of Default” shall occur hereunder if:
 
 
(i)
the Company shall default in the payment of the principal and interest of this
Note, when and as the same shall become due and payable, and the Company has not
cured such default within five (5) days after the Company receives written
notice of such default;
 
 
(ii)
the Company shall default in the due observance or performance of any covenant,
representation, warranty, condition or agreement on the part of the Company to
be observed or performed pursuant to the terms hereof or pursuant to the terms
of the Subscription Agreement other than the payment of principal and interest,
and such default is not remedied or waived within the time periods permitted for
therein, or if no cure period is provided therein, within thirty (30) days after
the Company receives written notice of such default;
 
 
(iii)
the execution by the Company of a general assignment for the benefit of
creditors; or
 
 
(iv)
the filing by or against the Company of any proceeding or petition in bankruptcy
or for dissolution, liquidation, winding-up, composition or other relief of
debtors under state or federal bankruptcy laws or a receiver or trustee is
appointed for the Company or a substantial part of its property, and such
proceeding, petition or appointment is not dismissed or discharged within thirty
(30) days after its commencement; or
 
 
5.2 Acceleration. If any Event of Default occurs and is continuing beyond the
applicable notice and cure period (if any), the Holder, by written notice to the
Company, may declare the principal of and accrued interest on this Note to be
due and payable immediately. Upon any such declaration of acceleration, such
principal and interest shall become immediately due and payable and the Holder
shall be entitled to exercise all of its rights and remedies with respect
thereto. The failure of the Holder to declare the Note due and payable shall not
be a waiver of its right to do so, and the Holder shall retain the right to
declare the Note due and payable unless it shall execute a written waiver.
 
 
5.3 Penalties for Default. In the Event of Default as described in Section 5.1,
Company shall pay to Holder a one time (1x) penalty equal to two times (2x) the
Interest Rate.
 
 
6. No Rights as an Equity Owner. This Note does not by itself entitle the Holder
to any voting or other rights as an equity owner of the Company.
 
 
7. Waiver of Notice of Presentment. The Company hereby waives presentment,
demand for performance, notice of non-performance, protest, notice of protest
and notice of dishonor. No delay on
 

 
 
the part of Holder in exercising any right hereunder shall operate as a waiver
of such right or any other right.
 
 
8. Non-Waiver. The failure of the Holder to enforce or exercise any right or
remedy provided in this Note or at law or in equity upon any default or breach
shall not be construed as waiving the rights to enforce or exercise such or any
other right or remedy at any later date. No exercise of the rights and powers
granted in or held pursuant to this Note by the Holder, and no delays or
omissions in the exercise of such rights and powers shall be held to exhaust the
same or be construed as a waiver thereof, and every such right and power may be
exercised at any time and from time to time.
 
 
9. Governing Law. This Note is being delivered in and shall be construed in
accordance with the laws of the Commonwealth of New York without regard to the
conflicts of laws provisions thereof.
 
 
 
10. Loss of Note. Upon receipt by the Company of evidence satisfactory to it of
the loss, theft, destruction or mutilation of this Note or any Note exchanged
for it, and indemnity satisfactory to the Company (in case of loss, theft or
destruction) or surrender and cancellation of such Note (in the case of
mutilation), the Company will make and deliver in lieu of such Note a new Note
of like tenor.
 
 
11. Equal Ranking. This Note shall rank equally without preference or priority
of any kind over the other Notes of like tenor issued pursuant to the
Subscription Agreement, and all payments on account of principal and interest
with respect to any of such Notes shall be applied ratably and proportionally on
all outstanding Notes on the basis of the outstanding principal amount of the
outstanding Notes.
 
 
 
12. Amendment. Any term of this Note may be amended only with the written
consent of the Company and the Holder. Any amendment or waiver effected in
accordance with this Section 12 shall be binding upon the Holder, each other
holder of Notes, each future holder of any Note and the Company, and the Company
shall promptly give notice to all holders of outstanding Notes of any amendment
or waiver effected in accordance with this Section 12.
 
 
13. Transfer. The terms and conditions of this Note shall inure to the benefit
of and be binding upon the Holder and the Company and their respective
successors and permitted assigns. This Note may be transferred only upon
surrender of the original Note for registration of transfer, duly endorsed, or
accompanied by a duly executed written instrument of transfer in form
satisfactory to the Company. This Note is non-negotiable and may not be
transferred without the prior written consent of the Company (such consent not
to be unreasonably withheld, delayed or conditioned). Thereupon, a new note for
the same principal amount and interest will be issued to, and registered in the
name of, the transferee. Interest and principal are payable only to the
registered Holder. Transfers of this Note remain subject to applicable
restrictions on such transfer under federal and state securities laws and the
provisions of the Subscription Agreement, and all terms and provisions of this
Note.
 
 
 
[Signature page follows.]
 

 
 
IN WITNESS WHEREOF, the Company has caused this Note to be signed in its name
effective as of the date first above written.
 
 
 
COMPANY:
 
 
Blockchain Industries, Inc.
 
 
 
 
 
By:                                                                
 
 
Patrick Moynihan, CEO
 
